Citation Nr: 0838892	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO), which 
denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is productive of 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.

2.  The veteran's otitis media does not manifest suppuration 
or aural polyps.


CONCLUSIONS OF LAW

1.  The schedular criteria have not been met for a 
compensable disability rating for bilateral hearing loss.  38 
U.S.C.A. § 1155, 5103 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 6100 (2008).

2.  The schedular criteria have not been met for a 
compensable disability rating for otitis media. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.87, Diagnostic Code 
6200 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim in January 2003 
and February 2005 correspondence, and an April 2005 statement 
of the case, including notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  The statement of the case informed 
the veteran of the specific rating criteria which would 
provide a basis for increased ratings regarding his service-
connected disorders.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law, 
by affording VA examinations.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated in a September 2005 supplemental 
statement of the case.  While the appellant did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability. 38 
C.F.R. §§ 4.1, 4.2 (2008).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2008).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. 
38 C.F.R. §§ 4.1, 4.2 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges, however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Thus in deciding the claims below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

If the evidence for and against a claim is in equipoise, the 
claim will be granted. A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56 (1990).




A.  Bilateral Hearing Loss

In addition to the rules above, the following rules apply to 
the evaluation of the veteran's bilateral hearing loss.  The 
Court has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. 
§ 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test. The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear. 38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

The veteran underwent a VA audiological evaluation in 
February 2003, which shows that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively, 25, 25, 25, and 35 on the right; and 55, 45, 
45, and 45 on the left.  The results of that examination 
revealed an average puretone threshold hearing level of 28 dB 
for the right ear, and 48 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
on the right and 94 percent on the left.  
 
Application of the February 2003 average puretone threshold 
and speech recognition ability scores to Table VI (in 38 
C.F.R. § 4.85) results in Roman Numeral designations of I for 
the right ear and I for the left ear.  Application of this 
combination to Table VII (in 38 C.F.R. § 4.85),  results in a 
zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  

The veteran underwent another VA audiological evaluation in 
March 2005, which shows that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively, 
35, 25, 35, and 30 on the right; and 65, 45, 55, and 50 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 31 dB for the 
right ear, and 54 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent on the 
right and 92 percent on the left.  

Application of the March 2005 average puretone threshold and 
speech recognition ability scores to Table VI (in 38 C.F.R. § 
4.85) results in Roman Numeral designations of I for the 
right ear and I for the left ear.  Application of this 
combination to Table VII (in 38 C.F.R. § 4.85), results in a 
zero percent evaluation for hearing impairment under 
Diagnostic Code 6100.  

The foregoing discussion shows that for both VA examinations, 
application of the relevant combinations of audiological 
findings to pertinent rules under 38 C.F.R. § 4.85, results 
in a zero percent evaluation.  Based on the foregoing, the 
Board finds that a compensable evaluation (in excess of zero 
percent) is not warranted.  There is no medical evidence 
showing that the veteran meets the diagnostic criteria for a 
disability rating in excess of zero percent.  

The veteran argues that his bilateral hearing loss disability 
is more severely disabling than the current evaluation 
reflects.  His lay assertions of the severity of his hearing 
loss, however, are insufficient to establish entitlement to a 
higher evaluation for hearing loss.  This is because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly warrants only a noncompensable evaluation.  As such, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to an evaluation for bilateral hearing 
loss in excess of the currently assigned noncompensable 
disability rating. 

The veteran is free to submit medical evidence at a future 
date in furtherance of the assignment of a higher evaluation, 
such as contemporaneous audiological testing reports.

B.  Otitis Media

The veteran underwent VA examination for ear disease in 
February 2003.  The report of that examination shows that the 
veteran reported complaints that since a left 
tympanomastoidectomy with removal of cholestotoma in 1992, he 
had had occasional crusting in the left ear but had not had 
any significant otalgia or otorrhea.  

On examination, the right canal was clear.  There was 
tympanosclerosis involving the right tympanic membrane.  On 
the left there was a large superior retraction pocket that 
had a small amount of cerumen in it that was removed but 
there was no evidence of any cholesteatoma or granulation 
tissue.  There was an inferior perforation of the tympanic 
membrane, and the middle ear was clean and dry.  There was no 
sign of cholesteatoma or granulation tissue.  With respect to 
examination of the nasal cavity, the examiner noted that 
there were no findings of purulence or polyps.  

The report contains the following diagnosis: History of left 
chronic otitis media with tympanoplasty times two, and a 
tympanomastoidectomy in 1992.  As a result there is mixed 
hearing loss primarily conductive in the left ear.  As a 
result of the hearing loss he does note occasional tinnitus 
but fortunately he is not having any vertigo nor is there any 
sign of facial paralysis.

The report of a March 2005 VA examination for ear disease 
shows that the veteran reported that he had not had any 
recent otalgia or otorrhea.  On examination, the auricles 
were normal.  The left canal was clear.  The tympanic 
membrane was atrophic but intact.  On the right, there was a 
large inferior tympanic membrane perforation, and the 
examiner suctioned mucoid drainage from it.  There was no 
sign of cholesteatoma or aural polyps and no sign of any 
active infection.  

The report contains diagnoses of (1) left chronic otitis 
media, status post tympanoplasty times two and 
tympanomastoidectomy.  No evidence of suppuration or aural 
polyps; and (2) left mixed hearing loss secondary to chronic 
otitis media. 

The veteran's service-connected otitis media is evaluated at 
a non-compensable level under 38 C.F.R. § 4.87, Diagnostic 
Code 6200.  Under that code, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination), is 
evaluated at a 10 percent level during suppuration, or with 
aural polyps.  

In this case, the veteran's service-connected otitis media is 
not shown by medical evidence to manifest suppuration or 
aural polyps.  Therefore, a 10 percent evaluation is not 
warranted, and the currently assigned non-compensable (zero 
percent) evaluation is appropriate.  See 38 C.F.R. § 4.31.

A note associated with and following Diagnostic Code 6200 
code provides for separate evaluation of hearing impairment, 
and complications such as labryinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull.  Notably, service 
connection is separately in effect for bilateral hearing loss 
and for tinnitus.  There is no evidence of any facial nerve 
paralysis, or bone loss of the skull.

In sum, there is no indication of record that the service-
connected otitis media is an active process, to include 
involving suppuration or aural polyps.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
to a higher disability rating.  Accordingly, a compensable 
rating under Diagnostic Code 6200 is not warranted.  

C.  Conclusions Regarding Both Claims

In addition, there is no showing, and no allegation, that the 
veteran's disabilities currently under consideration reflect 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).

In sum, the preponderance of evidence is against the claims 
for compensable disability ratings for service-connected 
bilateral hearing loss and otitis media. The benefit-of- the-
doubt doctrine is inapplicable, and the claim must be denied. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable schedular rating for bilateral 
hearing loss, is denied.
 
Entitlement to a compensable schedular rating for otitis 
media, is denied.

 

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


